                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE



 FERRJNG PHARMACEUTICALS INC. and
 FERRJNG INTERNATIONAL CENTERS.A.,

                Plaintiffs,
                                                       Civil Action No. 1:15-cv-00173-RGA
 V.

 PAR PHARMACEUTICAL, INC.

                Defendant.


                                  MEMORANDUM ORDER

       Presently before me is Plaintiffs' Motion for Attorneys' Fees. (D.I. 210). The Parties

have fully briefed the issues. (D.I. 211,214,219). For the reasons set out below, I will DENY

Plaintiffs' motion.

  I.   BACKGROUND

       Plaintiffs filed their complaint on February 20, 2015. (D.I. 1). They alleged that

Defendant's Abbreviated New Drug Application infringed U.S. Patent Nos. 8,450,338 and

8,481,083. (Id). Defendant filed its answer and counterclaims on March 13, 2015. (D.I. 8).

Closely tracking the dates set in the April 6, 2015 Scheduling Order (D.I. 16), the case proceeded

through claim construction and trial. I issued an amended trial opinion where I found

infringement on July 25, 2017. (D.I. 193). The Federal Circuit affirmed my decision on June 8,

2018. (D.I. 207-1).

       The Parties asked me to construe just one term, "coating/coated," during claim

construction. (D.I. 65). Plaintiff advocated that the term should have its plain and ordinary

meaning. (Id. at 5). Defendant proposed "a shell that covers a core." (Id). I resolved the claim
construction dispute at oral argument by holding that "coating/coated'' had its plain and ordinary

meaning. (D.1. 74 at 33:20-23). The Parties' experts did not agree on the contours of the plain

and ordinary meaning of the term. (See D.I. 2i 1 at 7-9; D.I. 214 at 4-7). Thus, the Parties

proceeded to a two-day trial with only one substantive question for me to resolve: whether

Defendant's ANDA product comprised a "spray-coated layer of sodium picosulfate coating a

potassium bicarbonate core." (D.I. 211 at 9-12; D.I. 214 at 7-9).

 II.   LEGAL ST AND ARD

       "The court in exceptional cases may award reasonable attorney fees to the prevailing

party." 35 U.S.C. § 285. An exceptional case is one which stands out due to the substantive

weakness of a party's litigation position or the unreasonable manner in which it was litigated.

Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 554 (2014). District judges

are free to exercise their discretion on a case-by-case basis, considering the totality of the

circumstances, when determining whether attorneys' fees are appropriate. Id at 1756. The

applicable burden of proof that a litigant must carry to win attorneys' fees is a preponderance of

the evidence. Id at 1758.

III.   DISCUSSION

       Plaintiffs makes essentially one argument to support their position that they should

receive attorneys' fees. They assert that Defendant was unreasonable in pursuing a

noninfringement position based on the coating/coated limitation after claim construction. (See

D.I. 211 at 13-19).

       I do not agree with Plaintiffs' view that Defendant's position was so substantively weak

as to render this case exceptional. In response to my claim construction order, both Parties

submitted expert reports which addressed the plain and ordinary meaning of "coating/coated."

(See D.I. 214 at 5 n.6). The experts' positions on the meaning of the term did not align. (Id).

                                                  2
Given my claim construction and the underlying facts, this disagreement created a triable

dispute. Although I ultimately rejected Defendant's position on the plain and ordinary meaning

of "coating/coated," I cannot say that Defendant was so unreasonable in seeking a final decision

from the Court as to merit imposition of attorneys' fees. It was not outside the realm of

possibility that Defendant, through its expert and extrinsic evidence, would convince me at trial

that the plain and ordinary meaning of "coating/coated" was narrower than the plain and ordinary

meaning offered by Plaintiffs.

         In every other way, this case was unexceptional. The Parties' briefs suggest that

Defendant engaged in good faith efforts to simplify issues and to reduce resources expended in

the case while reasonably pursuing a resolution on the merits. (See id at 1-3; D.I. 219 at 3). I

therefore conclude that Defendant's conduct does not rise to a level that would make this case

exceptional.

IV.      CONCLUSION

      Plaintiffs have not proven by a preponderance of the evidence that Defendant's litigation

position was exceptionally substantively weak or that Defendant's conduct during this litigation

was exceptionally unreasonable. Plaintiffs' Motion for Attorneys' Fees (D.1. 210) is DENIED.



IT IS SO ORDERED this        l't   day of December 2018.




                                                      ~t~

                                                  3
